Exhibit 10.1


FIRST AMENDMENT TO
MASTER REPURCHASE AND SECURITIES CONTRACT


THIS FIRST AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT (this
“Amendment”) is made as of June 23, 2017 (“Amendment Effective Date”), by and
among ACRC LENDER US LLC, a Delaware limited liability company (“Seller”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Buyer”).


RECITALS


A.    The Buyer and Seller are parties to that certain Master Repurchase and
Securities Contract dated as of August 1, 2016 (the “Repurchase Agreement”).


B.    The Buyer and Seller desire to amend the Repurchase Agreement as described
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Definitions. Capitalized terms not otherwise defined in this Amendment
shall have the meaning set forth in the Repurchase Agreement, including, for the
avoidance of doubt, as amended and modified by this Amendment.


2.    Amendment to Repurchase Agreement. The Repurchase Agreement is hereby
amended as follows, effective as of the Amendment Effective Date:


a)
Amendments to Section 2. Section 2 of the Repurchase Agreement is hereby amended
as follows:

i.
The definition of “Facility Amount” is hereby amended and restated as follows:

“Facility Amount” means $185,988,750, as such amount may be decreased from time
to time pursuant to Section 3(l).
ii.
The definition of “Initial Facility Expiration Date” is hereby amended and
restated as follows:

“Initial Facility Expiration Date” shall mean July 31, 2020.
b)
Amendments to Section 3. Section 3 of the Repurchase Agrement is hereby amended
as follows:

i.
The first sentence of Section 3(i) is hereby amend and restated as follows:

At the written request of Seller delivered to Buyer no sooner than ninety (90)
days, and no later than thirty (30) days, before the Initial Facility Expiration
Date or the First Extended Facility Expiration Date (defined below), as
applicable, Seller shall have two (2) options to extend the Initial Facility
Expiration Date, the first for an additional one (1) year term (the “First
Extension Period”) ending on the July 31, 2021 (the “First Extended Facility


1



--------------------------------------------------------------------------------



Expiration Date”) and the second for an additional one (1) year term (the
“Second Extension Period”) ending on July 31, 2022 (the “Second Extended
Facility Expiration Date” and, together with the First Extended Facility
Termination Date, the “Extended Facility Expiration Date”).


3.    Conditions to Effectiveness. This Amendment shall become effective upon
fulfillment, to Buyer’s satisfaction, of each of the following conditions
(unless waived in writing by the Buyer):


(a)    Receipt of Documents. The Buyer’s receipt of the following, each of which
shall be originals or telecopies or electronic copies in portable document
format (.pdf) (in each case, followed promptly by originals) unless otherwise
specified, each properly executed by an authorized officer of the Seller, each
dated the Amendment Effective Date, and each in form and substance satisfactory
to Buyer:


(i)    Amendment. Counterparts of this Amendment executed by the Buyer and
Seller and acknowledged and agreed to by Guarantor.


(ii)    Evidence of Corporate Action; Signing Authority. Such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of an authorized officer of the Seller as the Buyer may require evidencing the
identity, authority and capacity of each officer thereof authorized to act as in
connection with this Amendment.


(iii)    Legal Opinions. Such opinions of counsel as Buyer may require
addressing such matters as legal counsel to Buyer, in its reasonable discretion,
may request, including as to (x) the authority of Seller and Guarantor to enter
into this Amendment and the other amendments described in clause (i) above, (y)
the enforceability of this Amendment, the other amendments described in clause
(i) above, as well as the Repurchase Agreement as amended by this Amendment and
(z) a bring-down of the Bankruptcy Code safe harbor opinion delivered on the
Closing Date.


(b)    Representations True; No Default. After giving effect to this Amendment
and the transactions contemplated hereby, (i) the representations and warranties
of the Seller contained in Section 9 of the Repurchase Agreement and in the
other Transaction Documents, or which are contained in any documents furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (ii) no
Default or Event of Default exists or will occur as a result of the Seller’s
execution of this Amendment.


(c)    Fees and Expenses. Seller shall have paid to Buyer a non-refundable fee,
which shall be considered fully-earned upon the effectiveness of this Amendment,
in the amount of $769,916.00. In addition, Seller shall have paid to Buyer its
expenses (including reasonable attorneys’ fees) in connection the negotiation,
execution and delivery of this Amendment. From the date of this Amendment
through June 30, 2017, Buyer agrees to waive the Non-Use Fee on that portion of
the Facility Amount equal to $60,988,750.
5.    Proper Authorization; No Further Amendment. The parties hereto agree that
this Amendment has been properly authorized and executed in accordance with the
terms of the Repurchase Agreement. Except as expressly modified by the terms of
this Amendment, all of the terms and conditions of the Repurchase Agreement
shall remain in full force and effect and the parties hereto expressly reaffirm
and ratify their respective obligations thereunder. References in the Repurchase
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any


2



--------------------------------------------------------------------------------



Transaction Document to the Repurchase Agreement shall be deemed to be
references to the Repurchase Agreement as modified by this Amendment.


6.    Reservation of Rights. The Seller acknowledges and agrees that the
execution and delivery by the Buyer of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Buyer to forbear or execute
similar amendments under the same or similar circumstances in the future.


7.    Miscellaneous.


(a)    Integration. This Amendment, together with the other Transaction
Documents (as amended on the date hereof, as applicable), comprises the
complete, final and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter.


(b)    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


(c)    Counterparts. This Amendment may be executed in multiple counterparts,
including by facsimile transmission or the exchange of PDFs of signature pages
by email, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.


(d)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).


(e)    Release. In consideration of Buyer entering into this Amendment, Seller
and Guarantor hereby waive, release and discharge Buyer and Buyer’s parents,
divisions, subsidiaries, affiliates, members, managers, successors and assigns,
directors, officers, partners, employees, representatives, counsel and agents
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, to the extent that
any of the foregoing arises out of or from or in any way relating to or in
connection with the Repurchase Agreement or the Transaction Documents and is
actually known to Seller or Guarantor on or prior to the date hereof, including,
but not limited to, any action or failure to act under the Repurchase Agreement
or the other Transaction Documents actually known to Seller or Guarantor on or
prior to the date hereof; provided that the foregoing shall not in any way limit
the obligations of Buyer under the Repurchase Agreement or the other Transaction
Documents from and after the date hereof.


[Signature pages follow]




3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


SELLER:


ACRC LENDER US LLC






By: /s/ Anton Feingold
Name: Anton Feingold
Title: Vice President
                        




BUYER:


U.S. BANK NATIONAL ASSOCIATION






By: /s/ Jason Cohen
Name: Jason Cohen
Title: Assistant Vice President
                        


                        
                            




4

--------------------------------------------------------------------------------






Acknowledged and Agreed:


GUARANTOR:
ARES COMMERCIAL REAL ESTATE CORPORATION


By: /s/ Anton Feingold
Name: Anton Feingold
Title: Vice President


5

